Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 1 of 76   PageID #: 61




 ERIC A. SEITZ
 ATTORNEY AT LAW
 A LAW CORPORATION

 ERIC A. SEITZ              1412
 GINA SZETO-WONG 10515
 JONATHAN M.F. LOO 10874
 KEVIN YOLKEN               10987
 820 Mililani Street, Suite 502
 Honolulu, Hawai‘i 96813
 Telephone: (808) 533-7434
 E-Mail:      eseitzatty@yahoo.com
              szetogina@gmail.com
              jloo33138@yahoo.com
              kevinyolken@gmail.com

 Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAIʻI

  BRENON NASH; WAYNE J.                      CIVIL No. 21-00268 JAO-KJM
  ANCHETA; FRANCISCO
  ALVARADO; ROBERT WALSH;                    FIRST AMENDED CLASS
  DUANE BERTLEMANN; ANTHONY                  ACTION COMPLAINT FOR
  CHATMAN; DUSTIN SNEDEKER-                  INJUNCTIVE RELIEF and
  ABADILLA; KUUIPO KALANI;                   DECLARATORY JUDGMENT;
  BELLA CARVALHO; TEARON                     CERTIFICATE OF SERVICE
  PACHECHO-FERNANDEZ; JUANITA
  GRAMMER, individually and on behalf
  of all others similarly situated,

                 Plaintiffs,
        vs.

  STATE OF HAWAI‘I,
  DEPARTMENT OF PUBLIC
  SAFETY; DAVID Y. IGE,
  Individually; JOSH GREEN,
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 2 of 76        PageID #: 62




  Individually; NOLAN ESPINDA,
  Individually; MAX N. OTANI,
  Individually; and DOES 1-50,

                  Defendants.


              FIRST AMENDED CLASS ACTION COMPLAINT FOR
            INJUNCTIVE RELIEF AND DECLARATORY JUDGMENT

       Plaintiffs BRENON NASH; FRANCISCO ALVARADO; WAYNE J.

 ANCHETA;       ROBERT         WALSH;   DUANE      BERTLEMANN;         ANTHONY

 CHATMAN; DUSTIN SNEDEKER-ABADILLA; KUUIPO KALANI; BELLA

 CARVALHO; TEARON PACHECHO-FERNANDEZ; JUANITA GRAMMER

 (hereinafter, collectively “Plaintiffs”) individually and on behalf of the proposed

 Class of all other persons similarly situated, by and through their undersigned

 attorneys, allege as follows:

                                 INTRODUCTION

       1.     Over half of the individuals in Defendant State of Hawai‘i, Department

 of Public Safety (hereinafter “DPS”) custody have contracted COVID-19. See State

 of Hawai‘i, Dep’t of Public Safety, PSD Coronavirus Information and Resources,

 https://dps.hawaii.gov/blog     /2020/03/17/coronavirus-covid-19-information-and-

 resources/ (last visited June 8, 2021) (2,100 DPS residents out of approximately

 4,000 have contracted COVID-19).




                                          2
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 3 of 76           PageID #: 63




          2.   Six out of the nine correctional facilities that house DPS pre-trial

 detainees and convicted prisoners have experienced uncontrolled outbreaks of

 COVID-19 resulting in at least nine deaths. Id.

          3.   All indications are that these numbers will continue to rise unchecked

 absent urgent intervention. See Kevin Dayton, Questions Raised Over COVID

 Outbreak      at   Maui    Jail,   Honolulu    Civil   Beat    (March    18,    2021)

 https://www.civilbeat.org/2021/03/questions-raised-over-covid-outbreak-at-maui-

 jail/.

          4.   Defendants have failed in their responsibilities under the law, the U.S.

 Constitution, and their own regulations to safeguard DPS residents and staff from

 contracting COVID-19.

          5.   Defendant DPS operates and manages eight jails and prisons in Hawaiʻi

 (hereinafter collectively, “DPS correctional facilities”). The Saguaro Correctional

 Center (hereinafter “Saguaro”) in Eloy, Arizona houses approximately 1,000

 Hawaiʻi convicted inmates.

          6.   DPS correctional facilities and Saguaro incarcerate approximately

 4,000 Hawaiʻi pre-trial detainees and convicted prisoners (hereinafter “residents”).

          7.   DPS residents are entirely dependent on Defendants for protection

 against COVID-19.




                                           3
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 4 of 76          PageID #: 64




       8.     Defendants have failed to implement most, if not all, of the precautions

 public health experts have issued to prevent the spread of COVID-19 in DPS

 correctional facilities.    See Ctrs. for Disease Control and Prevention, Interim

 Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

 CORRECTIONAL AND DETENTION FACILITIES (CDC GUIDANCE) (Feb.

 19,                  2021),                   https://www.cdc.gov/coronavirus/2019-

 ncov/community/correctiondetention/guidance-correctional-detention.html.

       9.     Defendants’ actions and inactions have facilitated the spread of

 COVID-19 among residents and correctional staff.

       10.    For example, after housing 40-60 pretrial detainees at Hilo Community

 Correctional Center (“HCCC”) in a single room (hereinafter, the “Fishbowl”)

 approximately 30 feet by 30 feet, 137 pretrial detainees and 18 DPS staff at HCCC

 tested positive for COVID-19 in a span of two weeks in May and June 2021.

       11.    Because there is no toilet or running water in the Fishbowl or other

 areas at HCCC that house detainees, detainees are forced to urinate and sometimes

 defecate in their “cell.”

       12.    Residents with no symptoms of COVID-19 or who have tested negative

 for COVID-19 are routinely housed or “quarantined” in the same cell as other

 incarcerated individuals who have symptoms of COVID-19 or have tested positive

 for the virus.


                                           4
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 5 of 76              PageID #: 65




       13.    Residents who have tested negative for COVID-19 are forced into cells

 formerly occupied by residents who have tested positive for COVID-19, without

 cleaning or properly sanitizing these cells.

       14.    Defendants fail to respond to, or delay their response to, residents’

 health complaints and to residents exhibiting COVID-like symptoms.

       15.    Mask-wearing is haphazardly enforced. Efforts to regularly disinfect

 common surfaces and maintain personal hygiene are difficult and inadequate.

       16.    Individuals incarcerated in DPS correctional facilities cannot isolate

 and have no ability to maintain safe social distance. While lining up for their meals,

 for example, residents are routinely pressed against one another.

       17.    Defendants lack adequate staff and other resources to test, diagnose,

 and trace the source of COVID-19 infections in the facilities they operate thereby

 exposing inmates, staff, and members of the community at large to unacceptable

 risks that the infection will spread and endanger the well-being of thousands, if not

 tens of thousands, of persons.

       18.    DPS correctional facilities are not closed off from the communities

 around them. Every day, custody, medical, and support staff who have direct contact

 with inmates and detainees enter and leave the facilities on a daily basis.

       19.    DPS correctional facilities see regular turnover of residents who leave

 and return for court hearings and leave upon transfer or release. For these reasons,


                                           5
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 6 of 76           PageID #: 66




 an outbreak at a DPS correctional facility can spread easily to the surrounding

 community.

       20.    Continued outbreaks of COVID-19 within DPS correctional facilities

 will not only directly harm those individuals who work or reside at the facilities, but

 also will divert finite medical resources from the Hawai‘i community, leading to

 further state-wide public health harms.

       21.    Hospital resources in Hawai‘i are limited and are not equipped to

 handle increases in the number of people who contract COVID-19.

       22.    Deaths have occurred in certain regions of the country where the need

 for specialized beds and ventilators outpaced hospital capacity.

       23.    The pandemic is not over. Although some DPS residents and staff have

 been vaccinated, vaccination has not been shown to prevent asymptomatic infection

 and transmission of the virus.

       24.    Defendants must have an effective plan to educate and encourage the

 individuals in its custody, as well as its staff, to accept vaccination.

       25.    Even with vaccination, it will be a significant period of time before DPS

 correctional facilities can safely abandon the critically important preventative

 measures against COVID-19 at which Defendants have so far failed.

       26.    In addition, more contagious strains of the virus have recently emerged.




                                             6
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 7 of 76           PageID #: 67




        27.    Only a multi-pronged approach, which includes vaccination, routine

 and effectively implemented testing, masking, sanitation, and proper use of isolation

 and quarantine, can keep the residents and workers at DPS correctional facilities

 from being exposed to the same risks and harms.

        28.    The steps Defendants have taken to date are manifestly inadequate in

 the face of the ongoing outbreaks of COVID-19 inside DPS correctional facilities.

        29.    Accordingly, Plaintiffs bring this action on behalf of themselves and all

 those similarly situated.

        30.    Plaintiffs seek to represent a class of all DPS inmates and pre-trial

 detainees who have contracted COVID-19 as a result of their incarceration in DPS

 correctional facilities.

        31.    Plaintiffs seek all necessary steps to safeguard the health of those

 remaining in DPS correctional facilities, including implementing the public health

 measures needed to prevent further COVID-19 outbreaks within its facilities.

                                   NATURE OF ACTION

        32.    This is a class action lawsuit seeking injunctive relief and declaratory

 judgment from the Defendants for their knowing, deliberate, and willful acts and

 omissions that have exposed and are continuing to expose Plaintiffs and members of

 the proposed Classes to a serious and potentially fatal illness.




                                            7
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 8 of 76           PageID #: 68




       33.     This action arises out of Defendants’ unconstitutional and disgraceful

 treatment of inmates and detainees at risk for, exposed to, and/or diagnosed and

 suffering from COVID-19 in jails and prisons operated and/or utilized by

 Defendants.

                           JURISDICTION AND VENUE

      34.      This court has original jurisdiction to hear this matter pursuant to 28

 U.S.C. Sections 1331 and 1343, inter alia. Any and all state law claims contained

 herein are part of the same case or controversy giving rise to the federal law claims

 and therefore fall within the Court’s supplemental jurisdiction pursuant to 28 U.S.C.

 Section 1367.

      35.      Venue is proper in the United States District Court for the District of

 Hawaiʻi pursuant to 28 U.S.C. Section 1391 as all Defendants to the litigation reside

 in the state of Hawaiʻi, and all actions and/or omissions giving rise to the claim

 occurred and continue to occur in the State of Hawaiʻi.

                                      PARTIES

       36.     Plaintiff BRENON NASH (hereinafter “Mr. Nash”) is and has been

 incarcerated at Oahu Community Correctional Center (hereinafter “OCCC”) and is

 and has been a resident of the State of Hawai‘i at all times pertinent hereto.

       37.     Plaintiff FRANCISCO ALVARADO (hereinafter “Mr. Alvarado”) is

 and has been incarcerated at Kulani Correctional Facility (hereinafter “Kulani”).


                                           8
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 9 of 76            PageID #: 69




 Mr. Alvarado is and has been a resident of the State of Hawai‘i at all times pertinent

 hereto.

       38.    Plaintiff WAYNE J. ANCHETA (hereinafter “Mr. Ancheta”) is and has

 been incarcerated at Halawa Correctional Facility (hereinafter “Halawa”). Mr.

 Ancheta is and has been a resident of the State of Hawai‘i at all times pertinent

 hereto.

       39.    Plaintiff ROBERT WALSH (hereinafter “Mr. Walsh”) is and has been

 incarcerated at Maui Community Correctional Center (hereinafter “MCCC”). Mr.

 Walsh is and has been a resident of the State of Hawai‘i at all times pertinent hereto.

       40.    Plaintiff DUANE BERTLEMANN (hereinafter “Mr. Bertlemann”) is

 and has been incarcerated at Waiawa Correctional Facility (hereinafter “Waiawa”).

 Mr. Bertlemann is and has been a resident of the State of Hawai‘i at all times

 pertinent hereto.

       41.    Plaintiff ANTHONY CHATMAN (hereinafter “Mr. Chatman”) is and

 has been incarcerated at Halawa. Mr. Chatman is and has been a resident of the State

 of Hawai‘i at all times pertinent hereto.

       42.    Plaintiff   DUSTIN      SNEDEKER-ABADILLA              (hereinafter   “Mr.

 Snedeker-Abadilla”) is and has been incarcerated at Hawaii Community

 Correctional Center (hereinafter “HCCC”). Mr. Snedeker-Abadilla is and has been

 a resident of the State of Hawai‘i at all times pertinent hereto.


                                             9
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 10 of 76           PageID #: 70




        43.    Plaintiff KUUIPO KALANI (hereinafter “Ms. Kalani”) is and has been

  incarcerated at HCCC. Ms. Kalani is and has been a resident of the State of Hawai‘i

  at all times pertinent hereto.

        44.    Plaintiff BELLA CARVALHO (hereinafter “Ms. Carvalho”) is and has

  been incarcerated at HCCC. Ms. Carvalho is and has been a resident of the State of

  Hawai‘i at all times pertinent hereto.

        45.    Plaintiff TEARON PACHECO-FERNANDEZ (hereinafter “Ms.

  Pacheco-Fernandez”) is and has been incarcerated at HCCC.             Ms. Pacheco-

  Fernandez is and has been a resident of the State of Hawai‘i at all times pertinent

  hereto.

        46.    Plaintiff JUANITA GRAMMER (hereinafter “Ms. Grammer”) is and

  has been incarcerated at HCCC. Ms. Grammer is and has been a resident of the State

  of Hawai‘i at all times pertinent hereto.

        47.    Defendant DPS is a public entity, duly organized and existing under the

  laws of the State of Hawaiʻi. DPS operates and manages: HCCC, Kauai Community

  Correctional Center (hereinafter “KCCC”), MCCC, OCCC, Halawa, Waiawa,

  Kulani, and the Women’s Community Correctional Center (hereinafter “WCCC”).

        48.    Pursuant to the laws of the State of Hawaiʻi DPS is authorized and

  required to establish and adhere to procedures and policies to ensure the physical,

  emotional, medical, and mental health and safety of residents under its jurisdiction.


                                              10
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 11 of 76                 PageID #: 71




        49.    DPS also is required to hire, supervise, and train its employees to ensure

  that they carry out the policies and procedures of DPS and preserve the safety of

  prisoners incarcerated in all correctional facilities in the State of Hawai’i.

        50.    At all times relevant to the facts and claims set forth in this Complaint,

  DPS was and is responsible for the acts and/or omissions and the policies,

  procedures, and practices of its officers, managers, employees, and/or agents.

        51.    Defendant DAVID Y. IGE (hereinafter “Defendant Ige”) is and has

  been the Governor of the State of Hawai‘i with responsibility for the direction and

  supervision of all state governmental functions including the operation of state

  correctional facilities and institutions. Defendant Ige is and has been a resident of

  the State of Hawai‘i at all times pertinent hereto. Defendant Ige is sued in his

  individual capacity.

        52.    Defendant JOSH GREEN (“Defendant Green”) is and has been the

  Lieutenant Governor of the State of Hawai‘`i with assigned responsibilities for the

  creation, development, and implementation of policies and practices to prevent,

  contain, and treat outbreaks of the COVID-19 virus in the State of Hawai‘i including,

  specifically, in state correctional facilities and institutions. Defendant Green is and

  has been a resident of the State of Hawai‘i at all times pertinent hereto. Defendant

  Green is sued in his individual capacity.




                                              11
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 12 of 76         PageID #: 72




        53.    Defendant NOLAN ESPINDA (“Defendant Espinda”) was the Director

  of the State of Hawai‘i Department of Public Safety (“DPS”) and is and has been a

  resident of the State of Hawaiʻi at all times pertinent hereto. While Defendant

  Espinda was Director of DPS, he was responsible for the actions and/or inactions of

  its officers, managers, employees and/or agents. Defendant Espinda is sued in his

  individual capacity.

        54.    Defendant MAX N. OTANI (hereinafter “Defendant Otani”) is the

  Director of DPS and is and has been a resident of the State of Hawaiʻ at all times

  pertinent hereto. As Director of DPS, Defendant Otani has at all relevant times been

  responsible for the actions and/or inactions of its officers, managers, employees

  and/or agents. Defendant Otani is sued in his individual capacity.

        55.    DOES 1-50 (hereinafter, “Doe Defendants”) are individuals whose true

  identities and capacities are as yet unknown to the Plaintiffs and their counsel,

  despite diligent inquiry and investigation, and who are responsible in some manner

  for the occurrences and Plaintiffs’ injuries, as herein alleged. The true names and

  capacities of Doe Defendants will be substituted as they become known. Plaintiffs

  are informed and believe, and thereupon allege, that at all times herein mentioned,

  Doe Defendants were the agents, servants, and/or employees of each of the other

  Defendants and/or Doe Defendants and were acting with the permission and consent

  and within the course and scope of said agency and employment. For purposes of


                                          12
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 13 of 76           PageID #: 73




  this Complaint, DPS policymakers, administrators, and/or persons with supervisory

  or decision-making authority regarding the issues that are the subject of this

  Complaint are designated as DOES 1-10. DOES 11-50 are DPS employees without

  supervisory or decision-making authority who may be liable on the Complaint but

  who have not yet been discovered and named. DOES 1-50 are sued herein in their

  individual capacities.

                             FACTUAL ALLEGATIONS

  A.    COVID-19 Poses a Significant Risk of Illness, Injury, and Death

        56.    COVID-19 is now the leading cause of death in the United States. See

  Cynthia Cox and Krutika Amin, COVID-19 Is The Number One Cause of Death In

  The U.S. In Early 2021, Health System Tracker (February 22, 2021)

  https://www.healthsystemtracker.org/brief/covid-19-is-the-number-one-cause-of-

  death-in-the-u-s-in-early-2021/.

        57.    As of June 8, 2021, worldwide there were over 174 million reported

  COVID-19 cases and 3.7 million confirmed deaths. In the United States, six hundred

  million individuals have died from COVID-19. In Hawai‘i, there have been over

  35,400 confirmed or probable cases of COVID-19 and 502 deaths.

        58.     Approximately 20 percent of COVID-19 cases will have severe or life-

  threatening illness and up to two to three percent of patients will die.




                                            13
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 14 of 76              PageID #: 74




          59.      The arrival of COVID-19 vaccines does not mean that the pandemic is

  over.

          60.      Vaccine resistance and hesitancy are impinging on public health efforts

  to quell COVID-19 by immunization. But epidemiologists agree that 70 - 80% of

  the United States population must have immunity to achieve herd immunity. See

  Donald G. McNeil, Jr., How Much Herd Immunity is Enough? N.Y. Times (Dec.

  24,     2020),      https://www.nytimes.com/2020/12/24/health/herd-immunity-covid-

  coronavirus.html.

          61.      In addition, the virus continues to mutate.        An important new

  development in the evolution of the COVID-19 pandemic has been the emergence

  of the B.1.1.7 mutant in the United Kingdom that is now believed to be the dominant

  strain across the United States. See Denise Chow, U.K. Coronavirus Variant Is Now

  The Dominant Strain In The U.S., CDC Says, NBC News, (April 7, 2021),

  https://www.nbcnews.com/science/science-news/uk-coronavirus-variant-now-

  dominant-strain-us-rcna606.

          62.      Both laboratory testing and epidemiologic data strongly indicate greater

  transmissibility of this agent compared to the original form of the COVID-19 virus.

  Recent estimates project that 80% vaccination or greater is required for herd

  immunity against this mutant.          Id.   When this might occur is unknown and

  unpredictable.


                                               14
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 15 of 76        PageID #: 75




         63.   The Centers for Disease Control and Prevention (hereinafter “CDC”)

  has estimated that 60% of COVID-19 infections come from asymptomatic patients.

  See Daily Briefing, How Much Is Asymptomatic Spread Driving COVID-19? Here’s

  What         The      Evidence        Says,       (January       11,       2021),

  https://www.advisory.com/dailybriefing/2021/01/11/asymptomaticspread#:~:text=

  Overall%2C%20the%20model%20predicted,showed%20symptoms%20at%20all.

  Consequently, the familiar measures to limit the spread of the virus (social

  distancing; quarantining after potential exposure; using personal protective

  equipment; avoidance of large groups and of indoor gatherings; and practicing

  vigilant hygiene) will continue to be essential for the foreseeable future to stem

  transmission of COVID-19.

         64.   Although older people and people with certain pre-existing conditions

  are the most vulnerable to serious illness or death from the virus, even younger

  people may suffer serious cases of COVID-19 or die.

         65.   A recent study by the Journal of the American Medical Association

  reported 12,000 excess deaths among the young (defined as adults ages 25 to 44) in

  the U.S. in the period from March through the end of July 2020—a trend that was

  continuing into the fall and winter. See Jeremy Samuel Faust, Harlan M. Krumholz

  and Rochelle P. Walensky, People Thought COVID-19 Was Relatively Harmless for




                                          15
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 16 of 76               PageID #: 76




  Younger     Adults.     They    Were    Wrong.     N.Y.    Times    (Dec.    16,   2020),

  https://www.nytimes.com/2020/12/16/opinion/covid-deaths-young-adults.html.

        66.       The study also reported that in some regions, “COVID-19 appears to

  have temporarily rivalled or surpassed the usual leading cause of death among US

  adults ages 25-44.” Id.

        67.       As the pandemic has continued, there have been more reports of long-

  term, sometimes disabling effects of the disease.

        68.       The CDC reports fatigue, chest and joint pain, and shortness of breath

  among “common” long-term symptoms; others are intermittent fever, heart

  palpitations, depression, and difficulty with thinking and concentration. See Ctrs.

  For Disease Control and Prevention, COVID-19, Long-Term Effects of COVID-19,

  updated (Nov. 13, 2020), https://www.cdc.gov/coronavirus/2019-ncov/long-term-

  effects.html.

        69.       There are graver long-term effects as well, including inflammation of

  the heart muscle (myocarditis), lung function abnormalities, and acute kidney injury.

  Id.

        70.       These long-term effects are not unusual or confined to the elderly or ill.

  As of September 2020, a series of medical studies had already reported that

  substantial numbers of COVID-19 sufferers had long-term symptoms, including

  one-quarter of the patients aged 18 to 34 years old. See Rita Rubin, As Their


                                               16
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 17 of 76              PageID #: 77




  Numbers Grow, COVID-19 “Long Haulers” Stump Experts, JAMA 324(14) (Sept.

  23, 2020) https://jamanetwork.com/Journals/jama/fullarticle/2771111.

  B.    Incarcerated Individuals and Corrections Staff Are Particularly
        Vulnerable to COVID-19

        71.    People in environments with confined spaces such as correctional

  facilities, where people live, eat, and sleep in close proximity, face increased danger

  of contracting COVID-19, as already evidenced by the rapid spread of the virus in

  jails and prisons across the country. See Cheryl Corley, The COVID-19 Struggle in

  Chicago’s       Cook        County        Jail,     NPR        (Apr.    13,      2020),

  https://www.npr.org/2020/04/13/833440047/the-covid-19-struggle-in-

  chicagoscook-county-jail; see also, Virus outbreak in Ohio prisons highlights risk

  at US lockups, Boston Herald, April 21, 2020 (last visited April 21, 2020),

  https://www.bostonherald.com/2020/04/21/virusoutbreak-in-ohio-prisons-

  highlights-risk-at-us-lockups/.

        72.    Congregate settings such as jails and prisons enable rapid spread of

  infectious diseases that are transmitted person to person, especially those passed by

  droplets through coughing and sneezing.

        73.    When people must share bathrooms, showers, and other common areas,

  the opportunities for transmission are even greater.

        74.    When infectious diseases are transmitted from person to person by

  droplets, the best initial strategy is to practice social distancing.
                                              17
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 18 of 76             PageID #: 78




        75.    When jailed or imprisoned, people have much less of an opportunity to

  protect themselves by social distancing than they would in the community. For

  many in jail or prison, social distancing is a physical impossibility. Spaces within

  jails and prisons are often also poorly ventilated, which promotes highly efficient

  spread of diseases through droplets.

        76.    The Defendants, for example, incarcerate pre-trial and convicted

  prisoners in overcrowded housing facilities with insufficient and inadequate space

  and capabilities of maintaining distances, quarantining, preventing, and treating

  COVID-19.

        77.    HCCC is 74% overcapacity. See DPS Website, Department of Public

  Safety Weekly Population Report, (June 7, 2021) https://dps.hawaii.gov/wp-

  content/uploads/2021/06/Pop-Reports-Weekly-2021-06-07.pdf.

        78.    Incarcerated individuals have high rates of disabilities, including the

  disabilities that create particular risk factors for COVID-19 complications and death.

  See Jennifer Bronson et al., Special Report: Disabilities Among Jail and Prison

  Inmates, 2011-12, U.S. Dept. of Justice Bureau of Prison Statistics (Dec. 2015)

  available at https://www.bjs.gov/content/pub/pdf/dpji1112.pdf.

        79.    Moreover, the ability of incarcerated people to adopt preventative

  measures is completely subject to the dictates of correctional officials who control

  the housing, schedules, sanitary supplies, and nearly every other aspect of their lives.


                                            18
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 19 of 76            PageID #: 79




  Placing someone in such a setting therefore dramatically reduces their ability to

  protect themselves from being exposed to and contracting infectious diseases.

        80.    As a general matter, correctional facilities frequently lack sufficient

  medical supplies for the population, and, in times of crisis, medical staff may cease

  coming to the facilities. Hot water, soap, and paper towels are often in limited

  supply. Inmates themselves, rather than professional cleaners, are responsible for

  cleaning the facilities and often are not given appropriate supplies. See See, e.g.,

  Wendy Sawyer, How much do incarcerated people earn in each state?, Prison

  Policy Initiative, (Apr. 10, 2017); https://cutt.ly/qtER2bh (noting that “custodial,

  maintenance, laundry” and “grounds keeping” are among the most common jobs for

  incarcerated people). This means there are more people who are susceptible to

  infection all congregated together in a location where fighting the spread of an

  infection is nearly impossible.

        81.    Correctional facilities lack adequate medical facilities to treat serious

  COVID-19 cases, so an outbreak in a prison or jail could overwhelm local hospitals.

        82.    And as correctional staff enter and leave the facility, they may carry the

  virus with them.

        83.    Like the incarcerated people in the facilities where they work,

  correctional officers face an increased risk of COVID-19 exposure because they are




                                            19
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 20 of 76                  PageID #: 80




  less able to engage in social distancing and because of the shortage of personal

  protective equipment.

        84.         Numerous public health experts have all strongly cautioned that people

  booked into and held in correctional facilities are likely to face serious, even grave

  harm due to the outbreak of COVID-19.                   See Kelan Lyons, Elderly Prison

  Population Vulnerable to Potential Coronavirus Outbreak, Connecticut Mirror

  (Mar. 11, 2020), https://cutt.ly/BtRSxCF; see also, Craig McCarthy and Natalie

  Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’ New York Post

  (Mar. 19, 2020), https://cutt.ly/ptRSnVo; see also, Marc F. Stern, MD, MPH,

  Washington State Jails Coronavirus Management Suggestions in 3 “Buckets,”

  Washington          Assoc.     of     Sheriffs   &    Police    Chiefs   (Mar.   5,   2020),

  https://cutt.ly/EtRSm4R; see also, Oluwadamilola T. Oladeru, et al., What COVID-

  19 Means for America’s Incarcerated Population – and How to Ensure It’s Not Left

  Behind, HealthAffairs (Mar. 10, 2020), https://cutt.ly/QtRSYNA; see also, Anne C.

  Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional Jail, Emory

  Center      for     the      Health     of   Incarcerated      Persons   (Mar.   9,   2020),

  http://www.chip.sph.emory.edu/documents/For%20Correctional%20Facility%20L

  eadership_2020.pdf; see also, Madison Pauly, To Arrest the Spread of Coronavirus,

  Arrest Fewer People, Mother Jones (Mar. 12, 2020), https://cutt.ly/jtRSPnk;

  Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus


                                                   20
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 21 of 76              PageID #: 81




  Impact      on     Prisons,    The    Guardian    (Mar.    13,   2020      3:00   p.m.),

  https://cutt.ly/itRSDNH.

        85.        The CDC is a federal agency that is part of the U.S. Department of

  Health and Human Services.

        86.        The CDC serves as the national agency for developing and applying

  disease prevention and control, environmental health, and health promotion and

  health education activities designed to improve the health of the people of the United

  States.

        87.        The CDC is responsible for controlling the introduction and spread of

  infectious diseases and provides consultation and assistance to other nations and

  international agencies to assist in improving their disease prevention and control,

  environmental health, and health promotion activities. It also provides program

  expertise and assistance in responding to Federal, State, local, and private

  organizations on matters related to disease prevention and control activities. See

  Centers     for      Disease    Control    and    Prevention,    Mission     Statement,

  https://www.cdc.gov/about/organization/cio-orgcharts/pdfs/CDCfs-508.pdf            (last

  visited Apr. 14, 2021).

        88.        Because of the extraordinary danger that COVID-19 will spread in jails

  and prisons, the CDC issued specific guidance for dealing with correctional and




                                              21
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 22 of 76             PageID #: 82




  detention facilities on March 23, 2020. See supra, CDC, Interim Guidance. The

  most recent guidance was published on February 19, 2021. Id.

         89.       The CDC acknowledges that incarcerated people are forced to exist

  “within congregate environments” that “heighten[] the potential for COVID-19 to

  spread once introduced,” especially given that “[t]here are many opportunities for

  COVID-19 to be introduced into a correctional or detention facility,” including

  “daily staff ingress and egress” as well as “high turnover” of “admit[ted] new

  entrants.” In light of these concerns, the guidance recommends that detention

  facilities “explore strategies to prevent over-crowding of correctional and detention

  facilities during a community outbreak.”

         90.       The CDC guidance further recommends that correctional and detention

  facilities:

                a. Test and quarantine individuals (in single cells for 14 days) preparing

                   for release, transfer to another facility, or entrance into the general

                   population of a correctional facility;

                b. Adopt social distancing strategies to increase space between

                   individuals, including rearranging bunking to ensure that beds are at a

                   minimum six feet apart in all directions, increasing space in lines and

                   waiting areas, staggering meals and rearranging seating during meals




                                                22
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 23 of 76              PageID #: 83




             so that detainees are sitting on only one side of the table and are

             separated with adequate space;

          c. Medically isolate confirmed and suspected cases and quarantine of

             contacts;

          d. Ensure that medical isolation for COVID-19 is operationally distinct

             from         punitive   solitary    confinement    of   incarcerated/detained

             individuals, both in name and in practice. For example:

                     i.     Ensure that individuals under medical isolation receive

                            regular visits from medical staff (to perform medical

                            evaluation and treatment) and have access to mental health

                            services.

                    ii.     If a facility is not able to provide regular medical evaluation

                            and treatment, a plan should be in place to safely transfer the

                            individual to another facility or local hospital.

                 iii.       Make efforts to provide similar access to radio, TV, reading

                            materials, personal property, and commissary as would be

                            available in individuals’ regular housing units.

                  iv.       Consider allowing increased telephone privileges without a

                            cost barrier to maintain mental health and connection with

                            others while isolated.


                                                23
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 24 of 76        PageID #: 84




                  v.   Communicate regularly with isolated individuals about the

                       duration and purpose of their medical isolation period.

          e. Do not cohort those with confirmed COVID-19 with those with

             suspected COVID-19, with close contacts of individuals with

             confirmed or suspected COVID-19, or with those with undiagnosed

             respiratory infection who do not meet the criteria for suspected

             COVID-19.

          f. Post signage throughout the facility communicating COVID-19

             symptoms and hand hygiene instructions, ensure such signage is

             understandable for non-English speaking people as well as those with

             low literacy, and provide clear information about the presence of

             COVID-19 cases within a facility and the need to increase social

             distancing and maintain hygiene precautions;

          g. Ensure sufficient stocks of hygiene and cleaning supplies, including

             tissues; liquid soap where possible; hand drying supplies; alcohol-based

             hand sanitizer; cleaning supplies effective against the coronavirus; and

             recommended personal protective equipment like face masks,

             disposable medical gloves, and N95 respirators;

          h. Provide incarcerated people no-cost access to soap (providing liquid

             soap where possible), running water, hand drying machines or


                                         24
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 25 of 76              PageID #: 85




                  disposable paper towels for hand-washing, and tissues (providing no-

                  touch   trash   receptacles     for   disposal)   and   thoroughly   and

                  frequently clean and disinfect all areas where individuals with

                  confirmed or suspected COVID-19 spend time; and

                i. Implement “intensified cleaning and disinfecting procedures” that

                  clean and disinfect high-touch surfaces and objects “[s]everal times per

                  day,” and “ensure adequate supplies to support intensified cleaning and

                  disinfection practices.” Id.

  C.      Defendants Have Mishandled and Will Continue to Mishandle the
          COVID-19 Pandemic

          91.     Defendants have predictably failed to contain the COVID-19 outbreaks

  at its correctional facilities despite having a COVID-19 mitigation plan in place since

  March 17, 2020. See DPS, Pandemic Response Plan COVID-19, (updated May 28,

  2021)              https://dps.hawaii.gov/wp-content/uploads/2020/03/PSD-Pandemic-

  Response-Plan-Revised-May-2021.pdf (“The virus is spreading very easily and

  sustainably between people… symptoms reported – rang[e] from mild symptoms to

  severe illness.”).

          92.     DPS’s Response Plan outlines specific directives and recommendations

  to prevent the spread of COVID-19 in its facilities. Id. These include: quarantining

  inmates prior to admission and transfer, suspending inmate transfers or movement

  unless absolutely necessary, providing PPE to staff and inmates, performing regular
                                                 25
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 26 of 76          PageID #: 86




  COVID testing, implementing social distancing requirements, and conducting

  proper and frequent sanitation throughout the facility. Id.

        93.    In its plan, DPS acknowledged that there were “long-standing,

  pervasive, well-documented” risks from failing to address COVID-19. Farmer, 511

  U.S. at 842; see also PSD Coronavirus Information and Resources,

  https://dps.hawaii.gov/blog/category/featured/ (first posted on March 17, 2020).

        94.    In April and May 2020, in response to orders from the Supreme Court

  of Hawai’i and lower courts, the Defendants released approximately three hundred

  inmates from Hawai’i jails and prisons to bring the inmate populations closer to

  capacity and thereby alleviate the risks if the virus were to be found; however, with

  new and additional admissions the numbers of inmates in state jails and prisons rose

  and by July, 2020, returned to former levels, well over capacity.

        95.    Despite their own clear instructions, DPS failed to implement their

  Response Plan.

        96.    DPS continued to deny Plaintiffs basic preventive measures such as

  enough space to sleep or exist more than six feet away from another person, access

  to medical attention, sanitary living conditions, water, regular access to the

  bathroom, or clean drinking cups.

        97.    DPS did not provide the people in its custody with the space, soap,

  sanitizer, and cleaning supplies necessary to allow staff and inmates to remain safe.


                                           26
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 27 of 76          PageID #: 87




        98.   DPS did not provide timely and adequate medical care to identify,

  isolate, and treat people who develop symptoms.

        99.   Specifically, DPS:

        100. Continued to house up to 60 residents in a single room.

              a. DPS staff at HCCC houses up to 60 detainees in a single room.

              b. Other HCCC detainees are placed in chain-linked dog cages and

                   other small, enclosed spaces where they sleep shoulder to shoulder.

              c. At Waiawa, DPS places 40-60 inmates in a room called the

                   “Pavilion” for four to six hours a day.

        101. Failed to provide adequate water.

              a. There is no toilet or running water in many of the areas that house

                   detainees at HCCC.

              b. Although DPS staff sometimes voluntarily place a jug of water in

                   these areas, DPS staff have been reprimanded for doing so.

              c.   When HCCC detainees request clean drinking water, their requests

                   are frequently denied.

  //

  //

  //




                                            27
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 28 of 76          PageID #: 88




        102. Failed to provide sanitary living conditions or allow proper

             hygiene.

              a. Because there is no bathroom in many of the areas that house

                 detainees at HCCC, detainees frequently urinate in their drinking

                 cups or defecate in their “cells.”

              b. Feces has been left in these areas for up to three days.

              c. The toilet which the detainees in the Fishbowl use is six feet away

                 from the Fishbowl. Because this toilet overflows on a daily basis,

                 there is a strong smell of human feces and urine in and around the

                 Fishbowl.

              d. DPS staff have observed rats and mice throughout the HCCC

                 facility, including in areas where detainees are held.

              e. At Halawa, after COVID-positive residents are transferred from

                 their cell, the cell is not sanitized or cleaned before the new

                 occupant moves in.

              f. The Fishbowl, which houses sick, COVID-positive detainees, is not

                 regularly cleaned or sanitized.

              g. Common use areas and items such as telephones and drinking

                 fountains are not cleaned or sanitized regularly.




                                          28
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 29 of 76        PageID #: 89




        103. Failed to separate inmates with positive test results.

              a. Inmates with obvious COVID-19 symptoms and positive test

                  results remain in their housing wards with non-infected inmates.

              b. In August 2020, following reports that kitchen and food line

                  inmates had tested positive for COVID-19, for example, positive

                  test results for COVID-19 were found in all nineteen modules at

                  OCCC so that it was not possible to separate infected inmates from

                  inmates who still had not tested positive.

              c. After testing positive for COVID-19, an inmate at Halawa was

                  moved to the second floor of his module (“Quad 2”) at a time when

                  no one in Quad 2 had tested positive for the virus. Eventually,

                  nearly every inmate in Quad 2 tested positive for COVID-19.

              d. Due to overcrowding and mismanagement at HCCC, COVID-

                  positive inmates are mixed with COVID-negative inmates in the

                  Fishbowl, Dog Cages, Visitor’s Rooms, Video Conference Rooms,

                  and cells.

              e. COVID-positive detainees and employees working in the kitchen

                  at HCCC were preparing and distributing food to detainees during

                  the peak of the outbreak.




                                          29
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 30 of 76           PageID #: 90




              f. At Wainuenue, an open dorm area at HCCC, four COVID-positive

                 detainees who are known to be COVID-positive are being housed

                 in the same room as 13 other COVID-negative detainees.

              g. Plaintiff Carvalho was COVID-positive at the time she was placed

                 in the cell with Plaintiffs Kalani, Pacheco-Fernandez, and

                 Grammer.

              h. Staff at HCCC report that DPS is unable to meaningfully segregate

                 COVID-19 positive inmates from others.

        104. Failed to properly quarantine new intakes into the facility.

              a. DPS facilities do not observe the standard 14-day quarantine period

                 or require inmates to take a COVID-19 test, failures that endanger

                 both the newly admitted inmates and the longer-term residents.

              b. While DPS staff regularly use the term “quarantine” to describe the

                 placement of residents in a cell or room before or after their transfer

                 into a facility, these “quarantine” procedures are done in

                 contravention of CDC guidelines.

              c. During a DPS “quarantine” for example, inmates are housed with

                 other inmates in the same cell whose COVID-status is unknown.




                                          30
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 31 of 76          PageID #: 91




              d. DPS routinely breaks the “quarantine” by introducing new inmates

                   from other facilities into these cells in the middle of the

                   “quarantine” period.

        105. Failed To Communicate With DPS Staff And Inmates Over Proper
             COVID-19 Protocols

              a. DPS staff at HCCC have not received any memos or guidance

                   regarding how to handle the current COVID-19 outbreak at its

                   facility.

              b.    Because DPS staff at OCCC were forced to work in close

                   proximity with COVID-positive inmates without their knowledge,

                   increasing numbers of DPS staff members were calling in sick or

                   using personal leave to avoid placing their lives and the lives of

                   their family members in danger.

              c. This has caused the prisons and jails to be grossly short-staffed, and

                   employees are working double and triple shifts under stressful and

                   dangerous conditions.

              d. Because DPS administration does not disclose to DPS staff where

                   COVID-positive inmates are being held, contact tracing is

                   impossible.




                                           31
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 32 of 76           PageID #: 92




                  e. This failure to conduct proper contact tracing results in DPS staff

                     being exposed to positive inmates, who then go on to infect other

                     individuals in the community or at the facility.

             f.      Isaac Nihoa (hereinafter “Mr. Nihoa”), an adult corrections officer

                     (hereinafter “ACO”) at HCCC was assigned to watch five inmates

                     in the kitchen during a fire at the facility.

             g.      No one had informed Mr. Nihoa about the inmates’ COVID-status.

             h.      After 30 minutes of watching these five inmates, the inmates

                     disclosed to Mr. Nihoa that they had all tested positive for COVID-

                     19.

             i.      Three days later, and after spending one day at work, Mr. Nihoa

                     tested positive for COVID-19.

        106. Failed to identify and protect older inmates and those who are
             otherwise medically vulnerable.

              a. DPS makes little to no effort to identify individuals at higher risk

                     for severe complications from COVID-19.

              b. For example, former DPS inmate Jason Cummings (hereinafter

                     “Mr. Cummings”) is a 60-year-old diabetic with hypertension.

              c. Mr. Cummings was not isolated or identified as high-risk for

                     COVID-19 complications.



                                               32
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 33 of 76          PageID #: 93




              d. After contracting COVID-19, Mr. Cummings was placed on a

                   ventilator and nearly died.

              e. Plaintiff Snedeker-Abadilla is asthmatic, a condition that makes

                   him high risk for serious COVID-19 complications — but was

                   housed with others positive for COVID-19.

              f.   Although Plaintiff Alvarado has lupus he was not identified as high

                   risk for COVID complications nor was he provided with any

                   medical care after he contracted COVID-19.

              g. No inmate or DPS staff person reports a screening process upon

                   intake or at any other point that would allow DPS to segregate all

                   persons who are at higher risk for complications from the virus.

              h. Absent knowledge of which inmates are at higher risk, DPS cannot

                   possibly make appropriate accommodations to ensure those

                   inmates are protected from infection.

        107. Failed to allow adequate social distancing.

               a. DPS correctional facilities are over-crowded.        See Toni Schwartz,

                   Governor of the State of Hawaii website, February 5, 2021,

                   https://governor.hawaii.gov/newsroom/psd-news-release-maui-

                   community-correctional-center-covid-19-testing-update/       (“COVID-19

                   has created a tremendous amount of strain on our overcrowded facilities”).


                                           33
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 34 of 76      PageID #: 94




              b. HCCC, for example, is 74% overcapacity. See, DPS Website, Department

                 of Public Safety Weekly Population Report, (June 7, 2021)

                 https://dps.hawaii.gov/wp-content/uploads/2021/06/Pop-Reports-

                 Weekly-2021-06-07.pdf. (“368 inmates currently detained at HCCC,

                 design capacity 206”)

              c. In February 2021, DPS Director Max Otani acknowledged that DPS

                 facilities are overcrowded, making it difficult to mitigate the spread of

                 COVID-19. See Toni Schwartz, Governor of the State of Hawaii website,

                 (February 5, 2021), https://governor.hawaii.gov/newsroom/psd-news-

                 release-maui-community-correctional-center-covid-19-testing-update/.

              d. Many pre-trial detainees at HCCC live in rooms of approximately 10-60

                 people, others sleep only a few feet away from others in open dorms.

              e. At Waiawa, 40-60 inmates are placed in one room, approximately 25 feet

                 by 35 feet for 4-6 hours.

              f. At Kulani, inmates live in open dorms.

              g. The beds at Halawa are two to three feet apart and there are no social

                 distancing requirements in the facility.

              h. At Halawa: (1) four inmates are housed together in small cells, 8 feet by

                 10 feet and (2) socialize in the common areas without masks and without

                 social distancing requirements.


                                         34
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 35 of 76          PageID #: 95




              i. In the chow hall at nearly every DPS facility where residents eat, tables are

                 a couple feet apart and people eat shoulder to shoulder.

              j. DPS does not encourage social distancing but, even if it did, social

                 distancing is impossible under these conditions, making it even more

                 important to enforce mask wearing.

        108. Failed to provide personal protective gear or enforce proper mask

              wearing.

              a. Protective gear and supplies are not widely or consistently

                 distributed or used.

              b. Early in the pandemic, DPS staff at HCCC were prohibited from

                 wearing N95 masks that they had purchased.

              c. DPS does not regularly enforce proper mask wearing.

              d. Many inmates and staff are frequently seen without masks or

                 wearing masks improperly (e.g., without covering their nose)

                 throughout the facility.

        109. Failed to consistently or adequately evaluate, monitor, and treat
             those experiencing COVID-19 symptoms.

              a. Inmates experiencing symptoms commonly associated with

                 COVID-19 are frequently not evaluated and are left unmonitored

                 by the DPS staff.



                                            35
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 36 of 76        PageID #: 96




               b. Medical checks are rare, even when an inmate is symptomatic.

                  Treatment is basically non-existent.

               c. COVID-positive inmates have to affirmatively seek out medical

                  attention and, even then, sometimes do not receive a response or

                  any attention for weeks.

               d. Plaintiff Alvarado, who has lupus, tested positive for COVID-19 in

                  December 2020, and has been experiencing symptoms since then.

               e. Mr. Alvarado was denied medical assistance after multiple requests

                  for medication and monitoring. No one actively monitored his

                  health or asked about his symptoms.

        110. As a result of the above conditions, in August 2020, cases at OCCC

  quickly went from a handful to 452 to date, and it is estimated that many more

  persons were infected but were never tested.

        111. Two months later, in November, 2020, as a result of Defendants’

  continued failure to implement its COVID-19 mitigation plan, another outbreak of

  COVID-19 spread throughout the Waiawa facility. Ninety percent of the inmate

  population there contracted COVID-19.

        112. During the outbreak at Waiawa: (1) inmates and staff at Halawa

  laundered the dirty clothes from Waiawa and (2) staff from Halawa were ordered to

  work at Waiawa because of the staff shortage there during the peak of the outbreak.


                                          36
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 37 of 76          PageID #: 97




        113. As a result of sharing staff between Waiawa and Halawa during the

  outbreak at Waiawa in November 2020, a COVID-19 outbreak occurred at Halawa

  in December 2020, resulting in seven inmate deaths and 544 inmates contracting

  COVID-19. This outbreak represents the second largest infection cluster in the

  Hawai‘i correctional system.

        114. Nearly 100 inmates contracted COVID-19 after an outbreak occurred

  at MCCC in March, 2021. This number represents a third of all incarcerated

  individuals who are housed at MCCC.

        115. Because so many detainees at HCCC are housed together in unsanitary

  rooms at HCCC, after a few detainees contracted COVID-19 in late May 2021,

  within two weeks, nearly half of the detainees at HCCC tested positive for the virus.

        116. Persons entering and leaving Hawai‘i’s jails and prisons carry

  infections and/or a risk of infections into the community without any accountability,

  supervision, or assistance.

        117. Because of the COVID-19 breakouts, detainees have had their trials

  delayed and their communications with and access to counsel and their families have

  been cut off entirely.

        118. Residents in DPS custody are without any means to protect themselves

  in the affected prisons and jails.




                                           37
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 38 of 76            PageID #: 98




        119.   Plaintiffs and the affected inmates and staff and their counsel made

  numerous pleas and efforts to obtain help to address and alleviate the threatening

  and growing crisis in the prisons and jails without significant response from any of

  the Defendants who appeared to be entirely inept and/or uncaring.

        120.    The Defendants made conscious, knowing, and deliberate decisions to

  ignore the experts’ warnings and recommendations because they believed, as

  Defendant Green infamously remarked on April 8, 2020, “prison is safer than

  Costco.”

        121. As a result, there are now over 2,100 positive COVID-19 cases at DPS

  correctional facilities among a population of approximately 4,000; nearly the same

  number of cases as the “Big Island” of Hawaiʻi County, Hawaiʻi with a population

  of over 200,000.

        122. Two hundred sixty four (264) DPS staff have contracted COVID-19.

        123. These numbers will continue to rise without the Court’s involvement.

  Indeed, in response to the outbreak at HCCC, DPS has ordered Kulani guards to

  report to HCCC to support the few DPS staff that are still working there.

        124. Because of the above-described conditions, guards at Kulani will

  invariably get sick and return to Kulani where they will infect DPS staff and inmates.

        125. Plaintiffs are informed and believe, and thereupon allege, that

  Defendants breached their duties to provide sufficient precautions, protection,


                                           38
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 39 of 76            PageID #: 99




  separation, quarantine, testing, treatment, and care to prevent the spread of COVID-

  19 inside and outside Hawai‘i prisons and jails thereby endangering the well-being

  and lives of inmates, staff, and members of the larger community.

        126. Plaintiffs are informed and believe, and thereupon allege, that as a

  direct and proximate result of the foregoing the prisons’ staff is and has been greatly

  depleted and is unable to properly care for and ensure the safety, well-being, and

  rights of the inmates within their custody and control.

        127. Defendants have failed to take the necessary steps to address the severe

  risks faced by Plaintiffs and the proposed Classes.

        128. Defendants are responsible for the conditions that enable rapid spread

  of the virus within DPS correctional facilities, whose populations remain well above

  design capacity and which has large numbers of residents packed into dormitory

  housing.

        129. Defendants’ failures not only endanger people incarcerated at DPS

  correctional facilities, they put their staff, their family members, local health care

  workers, and the broader community at risk.

  Plaintiff Brenon Nash

        130. Mr. Nash is a pretrial detainee who is and has been confined at OCCC

  since November, 2019, awaiting trial.




                                            39
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 40 of 76         PageID #: 100




        131. Mr. Nash was assigned to a kitchen work line where he worked in close

  proximity with a staff worker who tested positive for COVID-19.

        132. After being exposed to the staff worker with COVID-19 Mr. Nash

  waited for two days for his test results in the same module in which he had been

  living and undoubtedly exposed other inmates and staff to the virus due to the close

  living conditions and virtual absence of precautions including masks and other

  protective equipment.

        133. After having difficulty learning of his COVID-19 test results, Mr. Nash

  finally was informed and only then was removed to a living space where he is housed

  with other inmates who tested positive and are sick.

        134. Upon information and belie, Mr. Nash is currently locked down twenty-

  four hours in his module with no programs or services, inadequate food, and no

  access to family, visitors, or his counsel.

  Francisco Alvarado

        135. Plaintiff Mr. Alvarado was confined as a convicted prisoner at Halawa

  from 2019 until March 2021.

        136. Mr. Alvarado is 52 years old.

        137. Mr. Alvarado is currently incarcerated at Kulani Correctional Facility.

        138. Upon information and belief, Mr. Alvarado was diagnosed with Lupus

  several years ago.


                                                40
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 41 of 76         PageID #: 101




           139. While Mr. Alvarado was incarcerated at Halawa, he was a module

  clerk. As a module clerk, Mr. Alvarado performed the required paperwork for

  transferring and moving inmates within the facility and delivered meals to inmates’

  cells.

           140. As a module clerk, Mr. Alvarado observed that: (1) inmates remained

  in their cells after they test positive for COVID-19; (2) COVID-positive inmates

  were housed with inmates who were not displaying symptoms of COVID-19; and

  (3) inmates who were not displaying COVID-19 symptoms were transferred into

  cells formerly occupied by residents who had tested positive for COVID-19, without

  sanitizing those cells.

           141. When Mr. Alvarado delivered meals to COVID-positive inmates, DPS

  staff did not order these inmates to put their face masks on even though these cells

  had “open screen” doors.

           142. After Mr. Alvarado contracted COVID-19, Defendants provided little

  to no medical care to him even though Mr. Alvarado repeatedly requested medical

  assistance. Because of Mr. Alvarado’s underlying medical condition, Mr. Alvarado

  sustained serious, potentially permanent damage to his kidneys as a result of

  contracting COVID-19.

  //

  //


                                          41
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 42 of 76      PageID #: 102




  Wayne J. Ancheta

        143. Plaintiff Ancheta is and has been confined as a convicted prisoner at

  Halawa since 2018.

        144. During the Fall of 2020, Mr. Ancheta worked in the Halawa laundry

  room as a clothes washer.

        145. In or around November 2020, when Waiawa was experiencing a

  COVID-19 outbreak, Waiawa was: (1) transferring inmates from its facility to

  Halawa and (2) sending laundry from its inmates to Halawa to be cleaned.

        146. Some of the Waiawa inmates who were transferred to Halawa were

  positive for COVID-19 and mixed into the general population at Halawa.

        147. At this time, DPS did not enforce social distancing or provide Halawa

  inmates hand-sanitizer.

        148. Halawa staff did not consistently wear masks at the facility or

  consistently enforce mask-wearing among the inmate population.

        149. In or around November and December, 2020, DPS staff transferred

  several COVID-positive inmates into Mr. Ancheta’s module. DPS staff did not

  consistently order these inmates to wear masks or require these COVID-positive

  inmates to be socially distant from other inmates in the module.

        150. Several days after the COVID-positive inmates were admitted to Mr.

  Ancheta’s module, Mr. Ancheta developed COVID-like symptoms.


                                          42
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 43 of 76        PageID #: 103




           151. From the time Mr. Ancheta first developed COVID-like symptoms to

  the time he received his positive test results, Mr. Ancheta remained housed in the

  same cell in his module.

           152. After contracting COVID-19, Mr. Ancheta spoke to Dr. Tresch, a

  physician at Halawa. Dr. Tresch stated to Mr. Ancheta, “it would be easier if

  everyone [at Halawa] gets COVID so that we can go on with the process of getting

  herd immunity.” When Mr. Ancheta replied that DPS should not put COVID-

  negative inmates with COVID-positive inmates, Dr. Tresch responded, “that’s the

  idea.”

  Robert Walsh

           153. Plaintiff Walsh is and has been confined as a pre-trial detainee at

  MCCC since December 2020.

           154. When Mr. Walsh first arrived at MCCC, COVID-19 testing was

  optional.

           155. In early January 2021, DPS transferred several new detainees into Mr.

  Walsh’s module. A few days after their transfer, many of these new detainees tested

  positive for COVID-19. These COVID-positive detainees remained in their cell, in

  the same module as Mr. Walsh, for two weeks after testing positive for the virus.




                                           43
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 44 of 76         PageID #: 104




          156. During this time, Mr. Walsh was held in an approximately 10 feet by

  10 feet cell with three other detainees. Mr. Walsh was held in this cell 20 hours a

  day, seven days a week.

          157. In or around February 2021, Mr. Walsh tested positive for COVID-19.

  After testing positive for COVID-19, DPS staff did not transfer Mr. Walsh out of his

  module.

          158. While COVID-positive, Mr. Walsh, an asthmatic, complained of

  breathing but DPS staff ignored his requests for medical assistance.

  Duane Bertlemann

          159. Plaintiff Bertlemann is and has been incarcerated at Waiawa since

  January 21, 2021.

          160. Mr. Bertlemann was incarcerated at Halawa from 2019 to January 21,

  2021.

          161. Mr. Bertlemann was diagnosed with asthma several years ago.

          162. From the Fall of 2020 until January 21, 2021, Halawa staff routinely

  housed COVID-positive inmates with inmates who had tested negative for COVID-

  19 or who were not displaying COVID-19 symptoms.

          163. In December of 2020, Halawa staff housed Mr. Bertlemann, who was

  COVID-negative at the time, in an open-air module with COVID-positive inmates.




                                           44
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 45 of 76       PageID #: 105




        164. DPS did not consistently enforce mask-wearing at Halawa while

  inmates, including COVID-positive inmates, were in their cells with other inmates.

        165. COVID-positive inmates were allowed out of their cell to socialize in a

  common room with COVID-negative inmates. Most of the inmates in this common

  room, including the COVID-positive inmates, did not wear masks.

        166. Mr. Bertlemann showered in the same bathroom and shower stalls that

  COVID-positive inmates showered in.

        167. On December 9, 2020, Mr. Bertlemann tested positive for COVID-19.

  From the time Mr. Bertlemann first developed COVID-like symptoms to the time

  he received his positive test results, Mr. Bertlemann remained housed in the same

  cell in his module.

        168. After Mr. Bertlemann tested positive for COVID-19, he remained in his

  cell for another three weeks. After Mr. Bertlemann was transferred to another quad

  within the same module, DPS staff did not clean or sanitize the cell he occupied

  while he was COVID-positive.

        169. On January 21, 2021, DPS transferred Mr. Bertlemann to Waiawa.

        170. According to Mr. Bertlemann, other than a loosely enforced masking

  requirement, conditions at Waiawa are they same as they were at Halawa prior to

  the pandemic.




                                          45
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 46 of 76          PageID #: 106




  Dustin Snedeker-Abadilla

          171. Mr. Snedeker-Abadilla has been incarcerated at HCCC since March 3,

  2021.

          172. Mr. Snedeker-Abadilla was diagnosed with severe asthma as an infant

  and regularly uses an asthma machine to help him breathe.

          173. Mr. Snedeker-Abadilla takes medication regularly to control

  symptoms related to his asthma.

          174. During his incarceration at HCCC, Mr. Snedeker-Abadilla: (1) did not

  receive his asthma medication and (2) was not identified or isolated as high-risk for

  COVID complications.

          175. Mr. Snedeker-Abadilla received his first COVID-19 vaccination shot

  on May 20, 2021.

          176. Mr. Snedeker-Abadilla was not tested or screened for COVID-19

  before he was admitted to HCCC.

          177. When Mr. Snedeker-Abadilla entered the facility, he observed that

  there were women sitting in dog cages, four feet by seven feet, in the intake area.

     178.       After being processed into the facility, Mr. Snedeker-Abadilla was

  immediately placed in a room called the Fishbowl. Mr. Snedeker-Abadilla was

  held there until June 5, 2021.




                                           46
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 47 of 76              PageID #: 107




     179.          Although DPS staff informed Mr. Snedeker-Abadilla that he was

  being placed in “quarantine” in the Fishbowl at admission, there were 40-50 other

  detainees in the Fishbowl at that time and new detainees were admitted every day.

     180.          After two or three detainees in the Fishbowl tested positive for

  COVID-19, in late May 2021, everyone in the Fishbowl got tested for COVID-19.

     181.          All of the detainees remained in the Fishbowl while they waited for

  their results.

     182.          After May 29, 2021, nearly everyone in the Fishbowl, including Mr.

  Snedeker-Abadilla, tested positive for COVID-19.

     183.          After Mr. Snedeker-Abadilla contracted COVID-19, he did not

  receive any medical treatment.

     184.          In the Fishbowl, people were suffering from COVID-related

  symptoms including coughing, difficulty breathing, and chest pains.

     185.          Mr. Snedeker-Abadilla heard detainees in the Fishbowl ask for

  medical assistance because of their COVID symptoms, but assistance rarely came.

     186.          Upon information and belief, one detainee was sent to the hospital.

     187.          The medical unit came into the Fishbowl only a few times a day.

     188.          When the medical unit entered the Fishbowl, they performed very

  quick temperature checks on a few of the detainees and then left.




                                               47
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 48 of 76          PageID #: 108




     189.        Mr. Snedeker-Abadilla has seen that the most sick detainees did not

  get enough care for their symptoms.

     190.        If the bathroom near the Fishbowl is broken, COVID-positive

  detainees used the bathroom in the units where there were no COVID-19 cases.

     191.        On or around June 5, 2021, Mr. Snedeker-Abadilla was placed on

  suicide watch in the dog cages in the intake area with four other men.

  Kuuipo Kalani

           192. Ms. Kalani has been incarcerated at HCCC since October 2020.

           193. Ms. Kalani is general population custody.

           194. When Ms. Kalani first arrived at HCCC she was held in dog cages for

  one week in the intake area.

           195. At that time, Ms. Kalani witnessed other detainees in the dog cages

  urinate and defecate on themselves because their requests to use the bathroom were

  denied.

           196. At some point during Ms. Kalani’s period of incarceration at HCCC,

  Ms. Kalani was transferred to Cell 24. At that time, Ms. Pacheco-Fernandez and

  Ms. Grammer were in Cell 24.

           197. Because the cell was only designed for two people, Ms. Kalani

  currently sleeps on the floor of her cell where there is a strong smell of urine and

  feces.


                                            48
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 49 of 76           PageID #: 109




        198. On or around May 27, 2021, Ms. Kalani tested negative for COVID-

  19.

        199. After May 27, 2021, Plaintiff Bella Carvalho was transferred into Ms.

  Kalani’s cell.

        200. Ms. Carvalho told Ms. Kalani, Ms. Pacheco-Fernandez, and Ms.

  Grammer that she informed DPS staff prior to her placement in that cell that she had

  tested positive for COVID-19.

        201. A few days later, Ms. Kalani tested positive for COVID-19.

        202. Since Ms. Kalani tested positive for COVID-19, she has not received

  any medical treatment for her symptoms.

  Bella Carvalho

        203. Ms. Carvalho is currently housed in a cell with Ms. Pachecho-

  Fernandez, Ms. Kalani, and Ms. Grammer.

        204. Ms. Carvalho is general population custody.

        205. When Ms. Carvalho was first admitted to HCCC, she did not have

  COVID-19.

        206. Upon admission at HCCC, Ms. Carvalho was placed in a cell with other

  detainees. In this cell, detainees regularly urinated and defecated in the cell. At one

  point, there was feces in this cell from three different people.




                                            49
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 50 of 76         PageID #: 110




         207. Ms. Carvalho was also housed in the dog cages in the intake area at

  HCCC.

         208. Ms. Carvalho observed that detainees would urinate and defecate in the

  dog cages. Sometimes the feces would not be cleaned for an entire day.

         209. In the areas at HCCC where Ms. Carvalho was housed where there was

  no toilet or running water, detainees would only be allowed to use the bathroom

  three times a day.

         210. Sometimes, DPS staff only let detainees use the bathroom two times a

  day.

         211. Before Ms. Carvalho was transferred into the cell with Ms. Pacheco-

  Fernandez, Ms. Grammer and Ms. Kalani, she tested positive for COVID-19.

         212. Ms. Carvalho did not know why she was transferred into the same cell

  as inmates who did not have COVID-19.

  Tearon Pacheco-Fernandez

         213. Ms. Pacheco-Fernandez is currently housed in a cell with Ms. Carvalho,

  Ms. Kalani, and Ms. Grammer.

         214. Ms. Pacheco-Fernandez is general population custody.

         215. Prior to her current placement, Ms. Pacheco-Fernandez was housed in

  the dog cages in the intake care, the Visitor’s Room, and Cell 25 (“Toilet-less

  Cells”). Those areas do not have running water or a toilet.


                                           50
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 51 of 76       PageID #: 111




        216. For that reason, in the Toilet-less cells, Ms. Pacheco-Fernandez

  observed detainees defecate and urinate on themselves.

        217. When detainees are thirsty in the Toilet-less cells, their requests for

  water are frequently denied.

        218. Ms. Pacheco-Fernandez was in a cell where the feces was left for two

  days. She was transferred to the dog cages before DPS staff cleaned and removed

  the feces.

        219. Ms. Pacheco-Fernandez has also been housed with inmates with serious

  mental illnesses.

  Juanita Grammer

        220. Ms. Grammer was admitted to HCCC as a maximum-custody detainee

  in November 2020.

        221. Ms. Grammer is currently housed in a cell with Ms. Carvalho, Ms.

  Kalani, and Ms. Pacheco-Fernandez at HCCC.

        222. Prior to her current placement, Ms. Grammer was housed in the Toilet-

  less Cells.

        223. When Ms. Grammer was placed in the dog cages, she was placed with

  inmates with severe mental health issues and suicidal inmates.




                                          51
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 52 of 76          PageID #: 112




         224. In one of the areas Ms. Grammer was housed in, the prior occupant

   smeared feces on the cell wall. The feces was not cleaned until DPS staff provided

   Ms. Grammer and her cellmates with cleaning supplies two to three days later.

       225.      Several days after Ms. Carvalho was transferred into Ms. Grammer’s

  current cell, Ms. Grammer contracted COVID-19.

         D.      Actions and Inactions of Individual Defendants

         226. As Governor and Lieutenant Governor of Hawai‘i, Defendants Ige and

  Green have decision-making authority over the operations at Hawai‘i’s eight

  correctional facilities.

         227. Both Ige and Green were made aware of the outbreaks at DPS

  correctional facilities beginning in August 2020 up to the present.

         228. Defendant Green recently articulated his role in preventing the spread

  of COVID-19 at DPS correctional facilities, “[Inmates and DPS staff] are counting on

  us to protect them, so we can’t be the ones who spread the virus to them,” Green said.

  See Sophie Cocke, Most Hawaii Inmates Refusing to Get Covid-19 Vaccination, (June

  1,     2021)     https://www.staradvertiser.com/2021/06/01/hawaii-news/most-hawaii-

  inmates-refusing-to-get-covid-19-vaccination/.

         229. In public statements, both Ige and Green have acknowledged that DPS

  correctional facilities are overcrowded making social distancing and therefore

  protection from COVID-19 impossible.


                                           52
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 53 of 76           PageID #: 113




         230. Despite their knowledge of the repeated outbreaks at DPS correctional

  facilities, instead of changing course, Defendants Ige and Green became more

  resolute in their support for DPS.

         231. During the peak of the COVID-19 outbreak at HCCC, for example,

  Defendant Ige praised DPS’s handling of the outbreak at HCCC.

         232. As Director and former Director of the DPS, Defendants Espinda and

  Otani are directly responsible for the day-to-day operations at each DPS correctional

  facility.

         233. With their approval and under their direction, DPS correctional

  facilities continued to operate in the same fashion as they operated prior to the

  pandemic.

         234. As a result, DPS staff continued to violate their own COVID-19

  protocols placing the health and safety of inmates and staff at risk.

                               CLASS ALLEGATIONS

         235. Plaintiffs bring this action individually and in their representative

  capacities on behalf of all others similarly situated pursuant to Fed. R. Civ. P. Rule

  23. This action satisfies all requirements of Rule 23: numerosity, commonality,

  typicality, fair and adequate representation, and predominance and superiority.

         236. The proposed Class members consist of two Classes, each Class has

  one subclass as follows:


                                            53
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 54 of 76           PageID #: 114




               Post-Conviction Class: All           sentenced    prisoners
               incarcerated in a Hawai‘i prison.

               Post-Conviction Medical Subclass: Includes all Post-
               Conviction Class members whose medical condition
               renders them especially vulnerable to COVID-19 as
               determined by guidelines promulgated by the CDC. See
               U.S. Centers for Disease Control and Prevention, People
               Who Are At Higher Risk (last viewed June 9, 2021)
               https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
               precautions/people-with-medical-conditions.html.

               Pre-Trial Class: All pre-trial detainees incarcerated in a
               Hawai‘i jail.

               Pre-Trial Medical Subclass: Includes all Pre-Trial Class
               members whose medical condition renders them
               especially vulnerable to COVID-19 as determined by
               guidelines promulgated by the CDC. See U.S. Centers for
               Disease Control and Prevention, People Who Are At
               Higher     Risk   (last   viewed    June 9,       2021)
               https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
               precautions/people-with-medical-conditions.html

        237. The proposed Class and Subclass definitions may be amended by the

  Plaintiffs prior to certification by the Court if such amendment is deemed necessary

  or appropriate, including the addition of additional subclasses.

                        CLASS ACTION REQUIREMENTS

                           Numerosity: Fed. R. Civ. P. 23(a)(1)

        238. The proposed members of Plaintiffs’ Class are so numerous that joinder

  of all the members is impossible. The proposed Class consists of thousands of




                                           54
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 55 of 76           PageID #: 115




  inmates and pre-trial detainees who are incarcerated in a Hawaiʻi jail or prison and

  are thereby at continued risk and exposure to COVID-19.

        239. Regardless of their vaccination status, all individuals at each facility are

  at risk of a COVID-19 outbreak due to the lack of protocols regarding unvaccinated

  staff and inmates, the increasing risk of possible re-infection, and the emergence of

  new variants that may be vaccine-resistant.

                           Commonality: Fed. R. Civ. P. 23(a)(2)

        240. There are significant issues of law and fact in this case that are common

  to the proposed Class as a whole, and central to resolution of the core issues in this

  matter. The nature and scope of the proposed Class claims expose the gravity of the

  Defendants’ disregard for the safety and well-being of its residents. Moreover, a

  class action proceeding will best equip the Court with the information necessary to

  grasp the fundamental problems within the Department. Class litigation is the

  superior method to manage such comprehensive claims and will afford a large

  number of similarly harmed persons the ability to pursue this action in circumstances

  where individual claims are minimal, thus promoting economic efficiency and

  promoting a fair and judicially efficient resolution of the issues. Without such

  litigation, Defendants have no incentive to reverse the current course of deliberate

  inaction and neglect of responsibility, thereby causing continued and intolerable

  harm to DPS residents.


                                           55
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 56 of 76           PageID #: 116




        241. Some questions of law and fact that are common to the proposed

  Classes include whether Defendants:

               a.   Failed to identify and prevent the risks of COVID-19 to the health

                    and well-being of inmates and detainees;

               b.   Have been deliberately indifferent to the resulting harm and risk

                    of harm to inmates and detainees;

               c.   Failed to exercise reasonable care or otherwise take reasonable

                    precautions to prevent exposure and illness to inmates and

                    detainees;

               d.   Failed to properly quarantine inmates and detainees who were or

                    may have been exposed to COVID-19;

               e.   Housed exposed and/or tested residents with other residents who

                    had not exhibited symptoms and/or been tested;

               f.   Failed to provide safety equipment or to reasonably separate

                    residents exposed, tested, and/or diagnosed with COVID-19;

               g.   Locked residents in seclusion after diagnosis with COVID-19

                    with no follow-up treatment or care, inadequate food, and no

                    ability to communicate with their families or counsel;

               h.   Allowed inmates and detainees to enter and leave the facilities

                    without


                                          56
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 57 of 76         PageID #: 117




                        adequate screening and/or precautions; and

                   i.   Exposed and required staff to work in proximity to inmates who

                        already had demonstrated symptoms.

        242. The questions of law and fact are common questions which are capable

  of class-wide resolution, and central to every proposed Class member is the

  Defendants’ failure to provide for the safety and well-being of inmates and

  detainees.

                             Typicality: Fed. R. Civ. P. 23(a)(3)

        243. The claims of the representative Plaintiffs are typical of the claims of

  the proposed Class. Plaintiffs and all other members of the proposed Class have

  sustained or will sustain similar injuries arising out of and caused by Defendants’

  policies, practices, procedures, and customs in violation of the law as alleged.

  Because the claims of the representatives are typical of the proposed Class as a

  whole, the absent Class members will be protected in a manner that is both economic

  and efficient.

                             Adequacy: Fed. R. Civ. P. 23(a)(4)

        244. The representative parties will fairly and adequately protect the

  interests of the proposed Class. Plaintiffs have suffered adverse consequences as a

  direct result of the Defendants’ inaction with respect to the needs of inmates and

  detainees and are committed to vigorously pursuing all available legal remedies. All


                                             57
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 58 of 76            PageID #: 118




  Class representatives have a strong desire to see that corrective action is taken in an

  effort to prevent future harm to themselves, and other inmates and detainees.

  Similarly, Plaintiffs’ counsel have extensive experience, are firmly resolved to

  protecting the rights and interests of clients, and will zealously pursue this matter on

  behalf of the proposed Class. To the best of counsel’s knowledge, neither counsel

  nor the representative Plaintiffs have any conflicts of interest with other proposed

  Class members that would prevent or interfere in any way with counsel’s

  representation of the proposed Class or the claims asserted and relief sought herein.

                                 Fed. R. Civ. P. 23(b)(2)

        245. The Defendants, having been presented with innumerable opportunities

  to protect the inmate population and detainees, have refused to act on behalf of the

  named Class. Such inaction applies generally to the entire proposed Class as a

  whole.

                           Fed. R. Civ. P. 23(b)(1)(A) and (B)

        246. The questions of law and fact regarding the Defendants’ repeated and

  deliberate indifference towards the safety and well-being of inmates and detainees

  exposed to the risks of COVID-19 are the predominant questions driving this

  litigation. The differing factual claims of individual Class members are not a

  roadblock to Class certification when the claims central to all proposed Class

  members predominate, and a Class-wide judicial solution is not only practical, but


                                            58
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 59 of 76                PageID #: 119




  remains the superior method for a fair and efficient resolution of the Plaintiffs’

  claims. The primary interest of the proposed Class members is to see change in the

  Defendants’ policies, procedures, and practices, and there is little interest to

  individually control separate actions.         Moreover, maintaining class status is

  preferable for achieving the desired results, and will not present any exceptional

  difficulties.

                          FIRST CAUSE OF ACTION
    Unconstitutional Punishment in Violation of the Fourteenth Amendment of
                               the U.S. Constitution
                  42 U.S.C. Section 1983; 28 U.S.C. Section 2241
                     Pre-Trial Subclass Against All Defendants

         247. Plaintiffs hereby incorporate by reference each of the preceding

  paragraphs and allegations as if fully set forth herein.

         248. 42 U.S.C. section 1983 (hereinafter, “Section 1983”) provides that:

                  Every person, who under color of any statute, ordinance,
                  regulation, custom, or usage of any state or territory or the
                  District of Columbia subjects or causes to be subjected any
                  citizen of the United States or other person within the
                  jurisdiction thereof to the deprivation of any rights,
                  privileges, or immunities secured by the constitution and
                  law shall be liable to the party injured in an action at law,
                  suit in equity, or other appropriate proceeding for redress .
                  ..

         249. In a claim for injunctive relief, all of the Defendants to this claim are

  potentially liable under Section 1983. See Aged Hawaiians, 78 Haw. at 192, 891

  P.2d at 279.


                                              59
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 60 of 76         PageID #: 120




        250. Plaintiffs are informed and believe, and thereupon allege, that the

  Defendants are acting herein under color of law in violation of rights afforded to

  Plaintiffs pursuant to 42 U.S.C. Section 1983.

        251. At the time of the relevant events, Plaintiffs Nash, Walsh, Snedeker-

  Abadilla, Kalani, Pacheco-Fernandez, Grammer, and Carvalho and members of the

  Pre-Trial Class had a clearly established right under the Fourteenth Amendment to

  be secure in their person from punishment.

        252. Under the Fourteenth Amendment, the due process protections to

  detainees are even greater than the protections due to those incarcerated after

  adjudication because pre-trial detainees are “entitled to more considerate treatment

  and conditions of confinement than criminal whose conditions of confinement are

  designed to punish.” Youngberg, 457 U.S. at 321-22. Thus, the “Fourteenth

  Amendment affords pretrial detainees protections ‘at least as great as the Eighth

  Amendment protections available to a convicted prisoner.’” Id. (quoting City of

  Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)).

        253. Objective deliberate indifference to the serious risk that COVID-19

  poses to members of the Pre-Trial Subclass infringes on the protections guaranteed

  to them under the Fourteenth Amendment. See Helling, 509 U.S. at 33-34.




                                          60
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 61 of 76           PageID #: 121




         254. Any reasonable corrections official would know or should have known

  of these rights at the time of the complained conduct as they were clearly established

  at that time.

         255. More than one year after the CDC first issued specific guidance for

  preventing the spread of COVID-19 within correctional and detention facilities,

  Defendants have failed to meaningfully modify and improve their infection

  prevention and mitigation procedures.         This failure has led to several major

  outbreaks of COVID-19 at DPS correctional facilities.

         256. The conditions at DPS correctional facilities pose substantial risks of

  serious harm to the members of the Pre-Trial Subclass and the Pre-Trial Medical

  Subclass, and Defendants’ conduct as to this risk of harm is objectively unreasonable

  and evidences purposeful, knowing, or reckless disregard of the consequences.

  Defendants have failed to develop and implement effective policies and procedures

  for preventing and mitigating coronavirus transmission within DPS correctional

  facilities and have failed to implement and enforce those policies and procedures

  which they do have, to protect the Pre-Trial Subclass from known risks of serious

  harm, both physical and psychological.

         257. In addition, Defendants’ months-long reliance on lockdowns, which

  have proved unable to stop the spread of COVID-19 through its correctional




                                           61
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 62 of 76          PageID #: 122




  facilities, have caused and will continue to cause depression, anxiety, and other

  damaging physical and psychological effects for the Pre-Trial Subclass.

        258. Defendants also fail to provide adequate care for those who have

  contracted COVID-19 while incarcerated at DPS correctional facilities. In this as

  well, their conduct is objectively unreasonable and evidences purposeful, knowing,

  or reckless disregard of the consequences.

        259. As a result of Defendants’ unconstitutional actions and inactions,

  members of the Pre-Trial Subclass are suffering irreparable injury.

        260. The Defendants have acted herein and/or refused to act knowingly,

  intentionally, maliciously, and with clear and obvious deliberate indifference and

  disregard to the risks and dangers to which they have exposed Plaintiffs and

  potentially tens of thousands of individuals in and outside its jails.

        261. As a direct and proximate result of the foregoing members of the Pre-

  Trial Subclass have been and will continue to be exposed to severe and even deadly

  risks and dangers associated with COVID-19 including pain, suffering, emotional

  distress, and potential long term and permanent conditions and disabilities.

        262. As a direct and proximate result of the foregoing pre-trial detainees in

  the Pre-Trial Subclass have suffered and are continuing to suffer the loss of their

  rights to due process in violation of the rights guaranteed to them by the Fourteenth

  Amendment to the United States Constitution.


                                             62
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 63 of 76             PageID #: 123




        263.    Plaintiffs have exhausted all available remedies and/or have no other

  remedies available to them to redress or provide the relief sought herein.

                        SECOND CAUSE OF ACTION
    Unconstitutional Conditions of Confinement in Violation of the Fourteenth
                      Amendment to the U.S. Constitution
                  42 U.S.C. Section 1983/28 U.S.C. Section 2241
                      Pre-Trial Class Against All Defendants

        264.    Plaintiffs hereby incorporate by reference each of the preceding

  paragraphs and allegations as if fully set forth herein.

        265. Under the Fourteenth Amendment, corrections officials are required to

  provide for the reasonable health and safety of persons in pre-trial custody. See

  Youngberg, 457 U.S. at 315-16, 324.

        266. As part of the right to adequate medical care, the government must

  provide people held in pre-trial custody with reasonable safety and address serious

  medical needs that arise in jail, under the same objective deliberate indifference

  standard that applies to failure-to-protect claims brought by people held pre-trial.

  Gordon, 888 F.3d at 1125.

        267. Correctional officials thus have an affirmative obligation to protect

  persons in their custody from infectious disease. Defendants may not wait until

  Plaintiffs or others test positive for the virus and an outbreak grows larger. See

  Farmer, 511 U.S. at 833.




                                            63
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 64 of 76           PageID #: 124




         268. Any reasonable corrections official would know or should have known

  of these rights at the time of the complained conduct as they were clearly established

  at that time.

         269. Defendants have taken insufficient steps to comply with public health

  guidelines to manage the outbreak of COVID-19 and have not provided for the safety

  of the Pre-Trial Subclass.      Defendants’ actions and inactions result in the

  confinement of members of the Pre-Trial Subclass in a jail where they do not have

  the capacity to test for, treat, manage, or prevent COVID-19 outbreaks, which

  violates the rights of the Pre-Trial Subclass to treatment and adequate medical care.

         270. Defendants have known of, or are presumed to have known of, the risks

  and dangers that COVID-19 poses to the Pre-Trial Subclass. By failing to provide

  adequate protection from COVID-19, Defendants have shown and continue to show

  deliberate indifference to a substantial risk of serious harm and death.

         271. Accordingly, Defendants, as supervisors, direct participants, and

  policymakers for DPS correctional facilities have violated the rights of the Pre-Trial

  Subclass under the Fourteenth Amendment.

                         THIRD CAUSE OF ACTION
      Unconstitutional Conditions of Confinement in Violation of the Eighth
                      Amendment to the U.S. Constitution
                  42 U.S.C. Section 1983/28 U.S.C. Section 2241
                 Post-Conviction Subclass Against All Defendants




                                            64
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 65 of 76           PageID #: 125




         272. Plaintiffs hereby incorporate by reference each of the preceding

  paragraphs and allegations as if fully set forth herein.

         273. At the time of the relevant events, Plaintiffs Bertlemann, Alvarado,

  Ancheta, and Chatman and members of the Post-Conviction Subclass had a clearly

  established right under the Eighth Amendment to the United States Constitution to

  protection from cruel and unusual punishment. As part of this right, the Eighth

  Amendment guarantees convicted prisoners free of “a condition of confinement that

  is sure or very likely to cause serious illness and needless suffering … [t]hat the

  Eighth Amendment protects against future harm to inmates is not a novel

  proposition.” Helling, 509 U.S. at 33-34.

         274. The government violates the Eighth Amendment when it crowds

  prisoners into cells with others who have “infectious maladies” or otherwise exposes

  prisoners “to a serious communicable disease.” Id. at 33. This is true “even though

  the possible infection might not affect all of those exposed.” Id.

         275. Any reasonable corrections official would know or should have known

  of these rights at the time of the complained conduct as they were clearly established

  at that time.

         276. Deliberate indifference to the serious risk that COVID-19 poses to

  members of the Post-Conviction Subclass infringes on the Eighth Amendment’s

  protection from cruel and unusual punishment. Defendants violate this right by


                                            65
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 66 of 76          PageID #: 126




  subjecting members of the Post-Conviction Subclass to conditions of confinement

  that do not ensure their safety and health.

        277. Defendants have failed to comply with public health guidelines to

  prevent and manage the spread of COVID-19 at its correctional facilities.

        278. Defendants’ actions and inactions result in the confinement of members

  of the Post-Conviction Subclass in prisons where they do not have the capacity to

  test for, treat, or manage COVID-19 outbreaks, which violates Plaintiffs’ rights to

  treatment and adequate medical care.

        279. Under DPS’s current policies and practices, Plaintiffs and members of

  the Post-Conviction Subclass cannot take steps to protect themselves – such as social

  distancing, hand-washing, hygiene, or self-quarantining. As a result, Plaintiffs and

  members of the Post-Conviction Subclass are at severe risk of contracting COVID-

  19.

        280. Although Defendants have known of, or should have known of, the

  risks COVID-19 poses to members of the Post-Conviction Subclass, Defendants

  acted with deliberate indifference by failing to implement effective policies and

  procedures.    Defendants have thus shown and continue to show deliberate

  indifference to a substantial risk of serious harm.

        281. By operating DPS prisons without the capacity to test for, treat, or

  manage a COVID-19 outbreak, Defendants, as supervisors, direct participants, and


                                            66
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 67 of 76            PageID #: 127




  policy makers for DPS prisons have violated the rights of the Post-Conviction

  Subclass under the Eighth Amendment.

                         FOURTH CAUSE OF ACTION
    Unconstitutional Punishment in Violation of the Hawai‘i State Constitution
                           Haw. Const. Art. I, Section 5
                     Pre-Trial Subclass Against All Defendants

        282. As a result of Defendants’ actions, the Post-Conviction Subclass are

  suffering irreparable injury. Plaintiffs hereby incorporate by reference each of the

  preceding paragraphs and allegations as if fully set forth herein.

        283. At the time of the relevant events, Plaintiffs Nash, Walsh, Snedeker-

  Abadilla, Kulani, Pachecho-Fernandez, Grammer, Carvalho and members of the

  Pre-Trial Class had a clearly established right under Article I, Section 5 of the

  Hawai‘i State Constitution (hereinafter, “Due Process Clause”) to be secure in their

  person from punishment.

        284. Plaintiffs’ claim against Defendant DPS is not barred by sovereign

  immunity. See Aged Hawaiians v. Hawaiian Homes Comm’n, 78 Haw. 192, 891

  P.2d 279 (1995) (holding that “relief that is prospective in nature may be allowed

  regardless of state sovereign immunity”).

        285. In a claim for injunctive relief, all of the Defendants to this claim are

  potentially liable under the Due Process Clause. See Pele Def. Fund v. Paty, 73

  Haw. 578, 606, 837 P.2d 1247, 1264 (1992) (holding that the state and state officials

  may be sued for state constitutional violations in a lawsuit seeking injunctive relief).
                                            67
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 68 of 76             PageID #: 128




         286. Plaintiffs are informed and believe, and thereupon allege, that the

  Defendants are acting herein under color of law in violation of rights afforded to

  Plaintiffs pursuant to the Due Process Clause.

         287. The due process protections to detainees are even greater than the

  protections due to those incarcerated after adjudication because pre-trial detainees

  are “entitled to more considerate treatment and conditions of confinement than

  criminals whose conditions of confinement are designed to punish.” Youngberg v.

  Romeo, 457 U.S. 307, 321-22 (1982). Thus, protections for pretrial detainees are “at

  least as great as the [. . .] protections available to a convicted prisoner.” Id. at 321-

  22.

         288. Objective deliberate indifference to the serious risk that COVID-19

  poses to members of the Pre-Trial Class infringes on the protections guaranteed to

  them under the Due Process Clause. See Helling v. McKinney, 509 U.S. 25, 33-34

  (1993).

         289. Any reasonable corrections official would know or should have known

  of these rights at the time of the complained conduct as they were clearly established

  at that time.

         290. More than one year after the CDC first issued specific guidance for

  preventing the spread of COVID-19 within correctional and detention facilities,

  Defendants have failed to meaningfully modify and improve their infection


                                             68
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 69 of 76          PageID #: 129




  prevention and mitigation procedures. Defendants’ conduct as to this risk of harm

  is therefore objectively unreasonable and evidences purposeful, knowing, or reckless

  disregard of the consequences.

        291. Defendants’ actions and inactions have created conditions at DPS

  correctional facilities which pose substantial risks of serious harm to the members

  of the Pre-Trial Subclass.       Defendants have failed to develop and implement

  effective policies and procedures for preventing and mitigating coronavirus

  transmission within DPS correctional facilities and have failed to implement and

  enforce those policies and procedures which they do have, to protect the Pre-Trial

  Subclass from known risks of serious harm, both physical and psychological.

        292. In addition, Defendants’ months-long reliance on lockdowns, which

  have proved unable to stop the spread of COVID-19 through its correctional

  facilities, have caused and will continue to cause depression, anxiety, and other

  damaging physical and psychological effects for the Pre-Trial Subclass.

        293. Defendants also fail to provide adequate care for those who have

  contracted COVID-19 while incarcerated at DPS correctional facilities. In this as

  well, their conduct is objectively unreasonable and evidences purposeful, knowing,

  or reckless disregard of the consequences.

        294. As a result of Defendants’ unconstitutional actions and inactions,

  members of the Pre-Trial Subclass are suffering irreparable injury.


                                           69
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 70 of 76             PageID #: 130




        295. The Defendants have acted herein and/or refused to act knowingly,

  intentionally, maliciously, and with clear and obvious deliberate indifference and

  disregard to the risks and dangers to which they have exposed Plaintiffs and

  potentially tens of thousands of individuals in and outside its correctional facilities.

        296. As a direct and proximate result of the foregoing members of the Pre-

  Trial Subclass have been and will continue to be exposed to severe and even deadly

  risks and dangers associated with COVID-19 including pain, suffering, emotional

  distress, and potential long term and permanent conditions and disabilities.

        297. As a direct and proximate result of the foregoing pre-trial detainees in

  the Pre-Trial Subclass have suffered and are continuing to suffer the loss of their

  rights to due process in violation of the rights guaranteed to them by the Due Process

  Clause.

        298. Plaintiffs have exhausted all available remedies and/or have no other

  remedies available to them to redress or provide the relief sought herein.

                             FIFTH CAUSE OF ACTION
         Unconstitutional Conditions of Confinement in Violation of the Hawai‘i
                                   State Constitution
                              Haw. Const. Art. I, Section 5
                        Pre-Trial Subclass Against All Defendants

        299. Plaintiffs hereby incorporate by reference each of the preceding

  paragraphs and allegations as if fully set forth herein.




                                             70
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 71 of 76             PageID #: 131




         300. Corrections officials are required to provide for the reasonable health

  and safety of persons in pre-trial custody. See Youngberg, 457 U.S. at 315-16, 324

  (the state has an “unquestioned duty” to “provide adequate … medical care” for

  detained persons).

         301. As part of the right to adequate medical care, the government must

  provide people held in pre-trial custody with reasonable safety and address serious

  medical needs that arise in jail, under the same objective deliberate indifference

  standard that applies to failure-to-protect claims brought by people held pre-trial.

  Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018), cert. denied sub

  nom. Cty. of Orange, Cal. v. Gordon, 139 S. Ct. 794 (2019).

         302. Correctional officials thus have an affirmative obligation to protect

  persons in their custody from infectious disease. Defendants may not wait until

  Plaintiffs or others test positive for the virus and an outbreak grows larger. See

  Farmer v. Brennan, 511 U.S. 825, 833 (“[H]aving stripped inmates] of virtually

  every means of self-protection and foreclosed their access to outside aid, the

  government and its officials are not free to let the state of nature take its course.”).

         303. Any reasonable corrections official would know or should have known

  of these rights at the time of the complained conduct as they were clearly established

  at that time.




                                             71
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 72 of 76           PageID #: 132




        304. Defendants have taken insufficient steps to comply with public health

  guidelines to manage the outbreak of COVID-19 and have not provided for the safety

  of the Pre-Trial Subclass.       Defendants’ actions and inactions result in the

  confinement of members of the Pre-Trial Subclass in a jail where they do not have

  the capacity to test for, treat, manage, or prevent COVID-19 outbreaks, which

  violates the rights of the Pre-Trial Subclass to treatment and adequate medical care.

        305. Defendants have known of, or are presumed to have known of, the risks

  and dangers that COVID-19 poses to the Pre-Trial Subclass. By failing to provide

  adequate protection from COVID-19, Defendants have shown and continue to show

  deliberate indifference to a substantial risk of serious harm and death.

        306. Accordingly, Defendants, as supervisors, direct participants, and

  policymakers for DPS correctional facilities have violated the rights of the Pre-Trial

  Subclass under the Due Process Clause.

                         SIXTH CAUSE OF ACTION
   Unconstitutional Conditions of Confinement in Violation of the Hawai‘i State
                                   Constitution
                          Haw. Const. Art. 1, Section 12
                 Post-Conviction Subclass Against All Defendants

        307. Plaintiffs hereby incorporate by reference each of the preceding

  paragraphs and allegations as if fully set forth herein.

        308. At the time of the relevant events, Plaintiffs Bertlemann, Alvarado,

  Chatman, and Ancheta and members of the Post-Conviction Subclass had a clearly


                                            72
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 73 of 76           PageID #: 133




  established right under Article 1, Section 12 of the Hawai‘i State Constitution

  (hereinafter “Section 12”) to protection from cruel and unusual punishment. As part

  of this right, Section 12 guarantees convicted prisoners free of “a condition of

  confinement that is sure or very likely to cause serious illness and needless suffering

  …” Helling, 509 U.S. at 33-34.

         309. The government violates Section 12 when it crowds prisoners into cells

  with others who have “infectious maladies” or otherwise exposes prisoners “to a

  serious communicable disease.” Id. at 33. This is true “even though the possible

  infection might not affect all of those exposed.” Id.

         310. Any reasonable corrections official would know or should have known

  of these rights at the time of the complained conduct as they were clearly established

  at that time.

         311. Deliberate indifference to the serious risk that COVID-19 poses to

  members of the Post-Conviction Subclass infringes on the protections from cruel

  and unusual punishment. Defendants violate this right by subjecting members of the

  Post-Conviction Subclass to conditions of confinement that do not ensure their

  safety and health.

         312. Defendants have failed to comply with public health guidelines to

  prevent and manage the spread of COVID-19 at its correctional facilities.




                                            73
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 74 of 76          PageID #: 134




        313. Defendants’ actions and inactions result in the confinement of members

  of the Post-Conviction Subclass in prisons where they do not have the capacity to

  test for, treat, or manage COVID-19 outbreaks, which violates Plaintiffs’ rights to

  treatment and adequate medical care.

        314. Under DPS’s current policies and practices, Plaintiffs and members of

  the Post-Conviction Subclass cannot take steps to protect themselves – such as social

  distancing, hand-washing, hygiene, or self-quarantining. As a result, Plaintiffs and

  members of the Post-Conviction Subclass are at severe risk of contracting COVID-

  19.

        315. Although Defendants have known of, or should have known of, the

  risks COVID-19 poses to members of the Post-Conviction Subclass, Defendants

  acted with deliberate indifference by failing to implement effective policies and

  procedures.    Defendants have thus shown and continue to show deliberate

  indifference to a substantial risk of serious harm.

        316. By operating DPS prisons without the capacity to test for, treat, or

  manage a COVID-19 outbreak, Defendants, as supervisors, direct participants, and

  policy makers for DPS prisons have violated the rights of the Post-Conviction

  Subclass under Section 12 of the Hawai‘i State Constitution.

        317. As a result of Defendants’ actions, the Post-Conviction Subclass are

  suffering irreparable injury.


                                            74
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 75 of 76         PageID #: 135




               WHEREFORE, Plaintiffs pray for relief as follows:

        1.     For certification of the proposed Class;

        2.     For entry of Judgment declaring that Defendants’ practices and actions

  created unconstitutional conditions of confinement and punishment which violate

  the Hawai‘i and United States Constitutions;

        3.     For entry of an Order requiring Defendants to create and implement a

  mitigation plan, overseen by a qualified public health expert pursuant to Fed. R.

  Evid. 706, which outlines:

               a. Specific mitigation efforts, consistent with CDC guidelines, to

                   significantly reduce the risk of COVID-19 for all class members

                   incarcerated in DPS correctional facilities;

               b. An evaluation of whether DPS must release additional residents to

                   be in compliance with CDC guidelines;

               c. Comprehensive plans to educate and promote COVID-19

                   vaccination for all DPS residents and staff, in collaboration with

                   local, state, and federal health officials.

        4.     For reimbursement of Plaintiffs’ costs including reasonable provision

  for their attorneys’ fees; and

        5.     For such other relief as the Court may deem equitable and just.




                                             75
Case 1:21-cv-00268-JAO-KJM Document 5 Filed 06/09/21 Page 76 of 76      PageID #: 136




        DATED:      Honolulu, Hawaiʻi, June 9, 2021.


                                             /s/ Gina Szeto-Wong
                                             ERIC A. SEITZ
                                             GINA SZETO-WONG
                                             JONATHAN M.F. LOO
                                             KEVIN YOLKEN

                                             Attorneys for Plaintiffs




                                        76
